63 So. 2d 495 (1953)
CITY OF MIAMI BEACH, a Florida Municipal Corporation, Petitioner,
v.
ELSALTO REAL ESTATE, Inc., a Florida Corporation, Respondent.
Supreme Court of Florida, en Banc.
January 27, 1953.
Rehearing Denied February 10, 1953.
Ben Shepard, Miami, for petitioner.
Grady C. Harris, Miami, for respondent. respondent.
PER CURIAM.
Petition for certiorari be and the same is hereby granted and the orders complained of be and the same are hereby quashed on the authority of City of Miami Beach v. Hogan, Fla., 63 So. 2d 493.
THOMAS, SEBRING, ROBERTS, MATHEWS and DREW, JJ., concur.
HOBSON, C.J., and TERRELL, J., dissent.